FILED

FEB 2 1 2020

Clerk, US District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.

REAL PROPERTY LOCATED IN
HUNTINGTON BEACH,
CALIFORNIA,

Defendants.

 

CV 12-151-BLG-SPW

ORDER DISMISSING
COMPLAINT

 

Pursuant to the unopposed motion by the United States, and good cause

appearing,

IT IS HEREBY ORDERED that the complaint filed in the above captioned

case, 1s dismissed.

st
Dated this oe! day of February, 2020.

Susan P. Watters
United States District Court Judge
